Citation Nr: 0809132	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
fractured jaw.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

In January 2006, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

In February 2007, the Board granted a motion to advance this 
case on its docket.

In March 2007, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The residuals of a fractured jaw were incurred during the 
veteran's active duty service.  


CONCLUSION OF LAW

Service connection for the veteran's residuals of a fractured 
jaw is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).

The evidence currently of record is sufficient to grant 
service connection for residuals of a fractured jaw.  
Therefore, no further development of the record is required 
with respect to this matter.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Analysis

The veteran contends that in 1944, while engaged in combat, 
his jaw was broken when a shell casing struck his face.  

Service treatment records are negative for evidence that the 
veteran fractured his jaw in 1944.  In July 1943, he was 
provided upper dentures to replace missing teeth.  The 
enlistment examination for discharge in February 1946 
indicates that the veteran had ten missing teeth and partial 
upper dentures.  

The post-service medical evidence of record shows that the 
veteran was granted service connection for the loss of three 
teeth in a March 1950 rating decision.  In a February 1950 
application for outpatient treatment, the veteran noted that 
he had dental work in service, including a partial plate.  

Clinical records from the VA Medical Center (VAMC) dated from 
October 2004 indicate that the veteran has reported breaking 
his jaw during active duty service when he was struck by a 
shell casing.  

In September 2007, the veteran was provided a VA dental 
examination.  The examiner noted that the veteran was totally 
edentulous with a full maxillary denture in place, which he 
reported was almost 50 years old.  The veteran stated that 
while he only had three teeth removed as a result of his 
injury, his remaining teeth were removed in 1949 as he was 
unable to care for them.  

X-rays showed no evidence of an unhealed or unevenly healed 
mandicular fracture.  After reviewing the claims folder and 
physically examining the veteran, the examiner found that the 
veteran's inability to wear a full mandibular denture with 
stability and comfort was just as likely due to his lack of 
mandibular buccal and labial vestibular depth as it was due 
to the healed fracture.  

The examiner further noted that five years had elapsed 
between the time of the injury and the veteran's edentulation 
and first attempt at wearing a mandibular denture.  The 
examiner concluded that the veteran's temporomandibular joint 
pain was likely due to his trying to chew and function with 
only a full maxillary denture for many years.

The examiner recommended, however, that further examinations 
be conducted by a neurologist or oral surgeon.  Such 
examinations were not provided.

The veteran testified that his jaw was fractured during 
active duty service while participating in combat when a 
shell casing struck his face.  The record contains evidence 
that the veteran's ship, the USS Pennsylvania, was engaged in 
combat with the enemy.  An injury, such as that described by 
the veteran, is consistent with the circumstances of the 
veteran's service.  Accordingly, though the claimed fracture 
is not shown in the service treatment records, its incurrence 
is conceded in accordance with the provisions of 38 U.S.C.A. 
§ 1154(b).

In addition, the record shows that the veteran has current 
temporomandibular joint pain.  Two of the three elements 
necessary for service connection-a current disability and an 
in-service injury-are demonstrated.

The opinion of the September 2007 VA examiner can be read as 
saying that the veteran's pain was just as likely due to his 
healed jaw fracture as it was due to other factors.  While 
the examiner recommended additional evaluations, these were 
not conducted, and the only competent medical opinion is that 
of the examiner.  The opinion is buttressed by the veteran's 
report of a continuity of symptomatology since service.  The 
medical evidence regarding the veteran's claim is therefore 
in equipoise.  

As noted above, when there is an approximate balance of 
positive and negative evidence, the benefit of the doubt is 
given to the veteran.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert, 1 Vet. App. 53 (1990).  The Board therefore 
finds that the veteran's current jaw complaints are related 
to his in-service fracture, and service connection is 
warranted for this disability.


ORDER

Entitlement to service connection for residuals of a 
fractured jaw is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


